Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 19-21, 23-24 and 27  are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed (WO 2016/066462) in view of Watano (US 6197369) and Kawashima (EP 1498116).
	Regarding Claims 1-2 and 19-20, Mohammed teaches a process for coating carrier particles with guest particles, the process comprising: providing an apparatus comprising a processing vessel having solid walls; defining a chamber for receiving said particles, and a hollow shaft extending within said chamber at least partly along the axis of rotation of the cylindrical processing vessel, the hollow shaft defining a gas flow path connected to a gas inlet, and having one or more axially-extending slots or one or more axially-extending rows of apertures allowing fluid communication between the gas flow path and the chamber; adding the particles to the chamber; and rotating the cylindrical processing vessel about an axis to impart a centrifugal (G) force on the particles whilst flowing gas from the gas inlet along the gas flow path in the hollow shaft and into the chamber, in a radially outwards direction (pg. 3 first line), through the one or more axially-extending slots or one or more axially-extending rows of apertures (abstract).
	Mohammed is silent as to the centrifugal force and gas flow rate in the apparatus; however, Watano teaches a similar process wherein the centrifugal force exerted on the particles is at least about 25 g so as to cause guest particles to coat the host (abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the centrifugal force of Mohammed to be a force, as taught in Watano, in order to cause the guest particles to coat the host.
	Watano teaches the gas flow rate being sufficiently high so that the bed fluidizes.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II. A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include an optimized gas flow rate, as suggested by Watano, in order to achieve a fluidized bed and in such an optimization, one of ordinary skill in the art would have arrived at applicant’s claimed flow rate.
	Mohammed does not teach an inhalable drug; however, Kawashima teaches a similar method wherein the guest particle is an inhalable drug ([0106]).  It would have been prima facie obvious to one of ordinary skill in the art to select the guest particles of Mohammed to be inhalable drugs, as taught in Kawashima, because it is a known material in composite pharmaceutical particles and in order to achieve a drug suitable for inhalation.
	Mohammed does not teach materials as claimed; however, Kawashima teaches a similar method wherein the particles include materials as claimed.  Kawashima teaches magnesium stearate, i.e. anionic surfactant (Kawashima claims 25 and 27).  It would have been prima facie obvious to one of ordinary skill in the art to select the particles of Mohammed to be materials, as taught in Kawashima, because they are known materials in composite pharmaceutical particles and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the pharmaceuticals of Mohammed with materials as in Kawashima.
	Regarding Claim 3, Mohammed teaches rotating the cylindrical processing vessel at a speed between 250-4000 rpm (pg. 5 1st para.).
	Regarding Claim 4, Mohammed teaches rotating the cylindrical processing vessel for 60 minutes (Example 1).
	Regarding Claim 5, Mohammed teaches particle sizes of 53 microns and 12 nm (Examples 1 and 4).  Kawashima teaches particles having a diameter of 1-5 microns are possible to deliver to the lung ([0107]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particle sizes of the combined references to be any of the suggested particle sizes, including those within the claimed range, because Mohammed and Kawashima teach they are suitable particle sizes for use with the invention.
	Regarding Claim 6, Mohammed teaches particles of 53 microns (Example 1).
	Regarding Claim 7, Mohammed teaches the carrier particles at least 4 times the size of the guest particles (col. 6 ln. 11-13). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particle sizes of the combined references to be any of the suggested particle sizes, including those within the claimed range, because Mohammed teaches they are suitable particle sizes for use with the invention.
	Regarding Claim 8, Mohammed teaches carrier particles of 250 microns.
	Regarding Claim 21, Mohammed teaches a guest particle of 38 microns (Example 1). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particle sizes of the combined references to be any of the suggested particle sizes and sizes close to the suggested particle sizes, including those within the claimed range, because Mohammed teaches they are suitable particle sizes for use with the invention. 
	Regarding Claim 23, Mohammed teaches the carrier particles at least 4 times the size of the guest particles (col. 6 ln. 11-13). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particle sizes of the combined references to be any of the suggested particle sizes, including those within the claimed range, because Mohammed teaches they are suitable particle sizes for use with the invention.
	Regarding Claim 24, Mohammed teaches particles of 53 microns (Example 1).
	Regarding Claim 27, Mohammed teaches an apparatus further comprising a hollow shaft extending within said chamber at least partly along the axis of rotation of the cylindrical processing vessel, the hollow shaft defining a gas flow path connected to a gas inlet, and having one or more axially-extending slots or one or more axially-extending rows of apertures allowing fluid communication between the gas flow path and the chamber, and flowing gas from the gas inlet along the gas flow path in the hollow shaft and into the chamber through the one or more axially-extending slots or one or more axially-extending rows of apertures (abstract).
Response to Arguments
Applicant’s arguments, see amendment, filed 5/19/2022, with respect to the previous prior art rejections in view of Mohammed (WO 2016/066462) and Kawashima (EP 1498116) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.
Applicant's other arguments filed 5/19/2022 have been fully considered but they are not persuasive.
Applicant argues the Patent Office equates the process described in Mohammed to that of Watano.  Applicant argues the device of Mohammed (and the presently claimed invention) operate according to an entirely different mechanism to that disclosed in Watano.  Applicant argues the skilled person would appreciate that the respective devices described in Mohammed and Watano are completely incompatible with one another.  In response to applicant's argument that the devices of Mohammed and Watano are incompatible, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The examiner has not proposed a structural combination of the devices of Mohammed and Watano.  Rather, Mohammed teaches a centrifugal force required to promote adhesion of the guest particles to the carrier particles and Watano teaches the centrifugal force of 25g being at an amount sufficient to cause the particle coating.  Regardless of the direction of the airflow, Mohammed is silent as to the specific measurement of the centrifugal force in the fluidized bed and one of ordinary skill in the art would have been motivated to look to the fluidized bed coating art and teachings of Watano to determine an appropriate centrifugal force to cause the particle coating in a fluidized bed.  Further, Mohammed is silent as to the gas flow rate; however, Watano teaches gas flow rate being sufficiently high such that the bed fluidizes.  Regardless of the direction of the airflow, in solving the problem of fluidizing particles as in Mohammed one of ordinary skill in the art would have been motivated to look to the fluidized bed coating art and teachings of Watano and would have been motivated to optimize the flow rate of Mohammed, as suggested by Watano.
Applicant argues the Patent Office does not explain how "balancing" the inward gas flow with the centrifugal force of the rotating cylinder would lead the skilled person to arrive at the claimed flow rate range. Applicant argues one skilled in the art would recognize that there are numerous other parameters of the Watano device which would also affect the inward flow of air and Watano does not define these parameters so any suggestion that the skilled person could follow the teaching of Watano to arrive at the claimed flow rate, must necessarily rely on the impermissible use of hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Mohammed is silent as to the gas flow rate; however, Watano teaches gas flow rate being sufficiently high such that the bed fluidizes.  Regardless of the other parameters of the devices, in solving the problem of fluidizing particles as in Mohammed one of ordinary skill in the art would have been motivated to look to the fluidized bed coating art and teachings of Watano and would have been motivated to optimize the flow rate of Mohammed to achieve a fluidized bed, as suggested by Watano.
Applicant argues the specific flow rate range has the beneficial effect of optimizing the break-up of agglomerates and the attachment of the drug particles onto the carrier particles. Applicant argues Watano does not provide any specific teaching about the appropriate flow rate to be used in the context of the Mohammed device, to achieve suitable break-up of agglomerates and the coating of carrier particles with the inhalable drug particles. Applicant argues Watano does not disclose a specific range of flow rate values. Applicant argues it is not reasonable to conclude that one skilled in the art could follow the teachings of Watano to arrive at the advantageous flow rate range of the claims. In response to applicant’s argument, Mohammed recognizes the effect of breaking up agglomerates and adhering guest particles to host particles (pg. 2 ln. 27-pg. 3 ln. 8).  While Watano does not teach a specific flow rate value range suitable for the device of Mohammed, Watano generally teaches the flow rate being optimizable to achieve particle fluidization which is relevant to the device and teachings of Mohammed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712